Citation Nr: 0109921	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

2.  Entitlement to an effective date prior to February 28, 
1997, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from November 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is post-
traumatic stress disorder (PTSD), which is rated 50 percent 
disabling.

2.  The veteran's disability from PTSD is manifested by sleep 
disturbance, nightmares, irritability, difficulty with 
concentration and attention, poor family relations, social 
isolation, and inability to obtain and maintain employment.

3.  The veteran has a high school equivalent education and 
work experience as a carpenter, salesman, and campground 
manager.

4.  The veteran's PTSD prevents him from securing and 
following a substantially gainful occupation.

5.  The veteran filed a formal claim for service connection 
for PTSD on July 26, 1995.

6.  The veteran's July 1995 claim for service connection for 
PTSD was denied by a July 1996 rating decision of which the 
veteran was notified by letter dated July 31, 1996.

7.  On February 28, 1997, the veteran filed new evidence with 
a request that the claim for PTSD be reopened.

8.  The record contains diagnoses of PTSD made as early as 
May 1995.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.16(b) (2000).

2.  The legal criteria for an effective date of July 26, 
1995, and no earlier, for PTSD, are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

I.  TDIU

The veteran was granted entitlement to service connection for 
PTSD by the RO's November 1999 rating decision.  He was 
awarded a rating of 50 percent, effective from February 28, 
1997.  He contends that his service-connected disability from 
PTSD renders him totally and permanently disabled.

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18 (2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current disability rating reveals 
that he does not meet the threshold percentage requirements 
of 38 C.F.R. § 4.16(a) to qualify for consideration for a 
total disability rating.  His sole service-connected 
disability is his PTSD, rated at 50 percent disabling, as 
discussed above.  Under § 4.16(a), a single service-connected 
disability must be rated at 60 percent or more. Therefore, 
the Board finds that the veteran does not meet the initial 
requirements for a total disability evaluation on the basis 
of individual unemployability. 

The Board must also consider whether, despite not meeting the 
total disability percentage requirements, the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service connected disability and 
thus entitled to a total disability rating.  See 38 C.F.R. 
§ 4.16(b). 

Service personnel records show that the veteran attained a 
high school graduate equivalency diploma.  Other records show 
that he completed several years of "trade school" training 
after his separation from service.

The veteran reported in his August 1998 claim for TDIU that 
he had worked as a commissioned salesman of timeshare, 
condominiums, and resort properties.  His income during 1998 
was reportedly about $1,200.  Records show that after the 
veterans separation from service, he was employed as a 
carpenter by one company for almost 10 years.  He had also 
managed a campground.  Income tax documents submitted by the 
veteran showed earnings of approximately $25,000 in 1996, 
$27,000 in 1995, and $8,000 in 1994.

The veteran's claim for TDIU was received in August 1998.  
Records generated within the year preceding the claim and 
thereafter consist of VA outpatient treatment records, VA 
hospitalization reports, and a report of a VA examination.

The veteran was hospitalized in May 1997 with complaints of 
suicidal thoughts, anger, poor sleep, nightmares, poor family 
relations, lack of friends, and difficulty holding jobs.  The 
admitting diagnosis was PTSD and major depression.  On mental 
status examination, his mood and affect were restricted and 
depressed.  His thought processes were linear.  His speech 
was low in tone, monotonous, and slow.  Thought content 
lacked suicidal and homicidal ideation, and signs of 
psychosis.  The diagnosis was PTSD by history and rule out 
major depression, mild, without psychotic features.  On a 
scale used to measure overall functioning (GAF), the veteran 
was assigned a score of 50, indicative of serious symptoms, 
such as suicidal ideation, or serious impairment in social or 
occupational functioning, such as having no friends or 
inability to keep a job.

The veteran was hospitalized in June 1998 with symptoms of 
sleep disturbance, anger, and suicidal ideation.  On mental 
status examination, he was cooperative, alert, and oriented, 
without acute distress.  Eye contact was good.  Speech was 
normal in rate, tone and volume.  Thought process was 
rational, relevant, and goal directed, but easily 
disorganized.  Thought content was without homicidal 
ideation, delusions, or hallucinations.  The veteran admitted 
to chronic suicidal ideation, without a plan or intent to 
act.  His mood was angry and affect was variable and labile, 
depending upon the topic of discussion.  Memory of recent 
events was fair.  His recall was severely impaired.  
Concentration was poor.  During his hospital stay, the 
patient complained of PTSD but, according to the hospital 
summary, was unable to describe any symptoms of PTSD.  He did 
show symptoms of depression.  His discharge diagnosis was 
major depressive disorder.  Clinical notes generated during 
the hospitalization contain GAF scores as low as 30, 
indicating major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood.

The veteran underwent a VA neuropsychiatric examination in 
October 1999.  He complained that he did not sleep well or 
function well.  He reported having nightmares twice per week.  
He had intrusive thoughts of events during his service in the 
Navy during the Vietnam era.  He had a heightened startle 
response.  He avoided crowds.  He had remained married to his 
first and only wife for 31 years.  On mental status 
examination, he mood was depressed.  His affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  No loosening of associations was 
noted nor was there any confusion.  There was some mild 
memory impairment.  The veteran was well oriented.  He did 
not complain of or exhibit hallucinations or delusions.  He 
reported some suicidal ideation but denied intent.  The 
reported diagnosis was PTSD.  The examiner reported a GAF 
score of 49, indicative of serious symptoms, such as suicidal 
ideation, or serious impairment in social or occupational 
functioning, such as having no friends or inability to keep a 
job.

Recently dated VA outpatient treatment records show treatment 
for symptoms of anxiety, depression, insomnia, and easy 
fatigability.  The symptoms were associated with PTSD.  In 
outpatient treatment notes dated in March 2000, it was noted 
that the veteran had symptoms of irritability and anger.  He 
reported anhedonia, poor energy and concentration, variable 
appetite, and some feelings of hopelessness.  He admitted to 
occasional suicidal ideation.  An examiner reported an 
impression of minimal improvement in depressive symptoms.  
The diagnosis was major depressive disorder, moderate, and 
PTSD.

In a letter received by the Board via telefacsimile in 
December 2000, a VA psychiatrist and a VA PTSD clinical team 
therapist reported that the veteran had been participating in 
individual and group therapy for PTSD since May 2000 in a VA 
facility San Diego, California.  He was treated for symptoms 
of sleeping difficulty, recurring dreams and nightmares, 
intrusive recollections of Vietnam-related experiences, 
irritability, avoidance, heightened startle reaction, social 
isolation, and difficulty with concentration, attention, and 
anger.  The veteran had given a history of three psychiatric 
hospitalizations and as many as 33 jobs since his separation 
from service.  The psychiatrist and therapist stated that the 
veteran's PTSD symptoms prevented him from maintaining 
employment and rendered him totally and permanently disabled.  
His GAF score was 38, indicative of major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood.  The same score was assigned to 
assessed his best overall functioning during the previous 
year.

The Board has reviewed the entire record and finds that in 
this case there are unusual circumstances which require 
assignment of a 100 percent rating on a an extraschedular 
basis.  The veteran does not have the symptomatology which 
supports a 100 percent schedular rating, such as gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation, or memory loss for names of close relative, 
his occupation, or his name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  However, it is clear that his 
PTSD related symptoms so adversely affect his occupational 
and social functioning as to render him unemployable.

II.  Effective Date for Service Connection for PTSD

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(2000).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2000).  Therefore, under certain 
circumstances, the date of the informal claim must be 
accepted as the date of the claim or application for the 
purpose of determining an effective date.

In this case, the facts are not in dispute.  The veteran's 
active service ended in August 1966.  He filed a formal claim 
for service connection for PTSD on July 26, 1995.  The 
exception in 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(b)(2) concerning claims filed within the initial post 
service year does not apply.  

The veteran was denied service connection for PTSD by a July 
1996 rating decision.  He was informed of this action by a 
letter dated July 31, 1996.  In February 1997, he filed new 
evidence with an informal request to reopen his claim.  As 
such new evidence was filed within one year of the July 1996 
rating decision, that is, prior to the final disallowance of 
the claim, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § (q)(1)(i) 
(2000).

The Board finds that the veteran's claim for PTSD was filed 
on July 26, 1995.  The Board further finds evidence in the 
claims folder which indicates that the veteran had disability 
from PTSD on the date of receipt of his claim for service 
connection.

The remaining question is whether there was claim for service 
connection for PTSD that was filed before July 26, 1995.  The 
Board finds there was no such earlier claim.  The record 
contains no documentation of communication from the veteran 
received prior to July 26, 1995, which indicates his 
intention to claim service connection for PTSD.

The Board concludes that the legal criteria for assignment of 
an effective date July 26, 1995, but not earlier, have been 
met.


ORDER

A TDIU rating is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An effective date of July 26, 1995, for service connection 
for PTSD is granted, subject to controlling regulations 
governing the payment of monetary benefits.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

